Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 1 of 12 PageID #: 57745



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                             §
 LEIDOS, INC.,                                §       Civil Action No. 6:12-cv-855
                                              §
        Plaintiffs,                           §
                                              §
 v.                                           §
                                              §
 APPLE INC.                                   §
                                              §       JURY TRIAL DEMANDED
        Defendant.                            §


      MOTION FOR ENTRY OF TWELFTH AMENDED DOCKET CONTROL ORDER
                  AND THIRD AMENDED DISCOVERY ORDER

        In the Court’s April 23, 2020 Sealed Order, the Court ordered the parties to “meet and

 confer and file (1) a joint proposed discovery order and (2) a joint proposed docket control order

 incorporating” the August 17, 2020 trial date. Sealed Order at 17. The parties have met and

 conferred and respectfully request that the Court enter the attached Twelfth Amended Docket

 Control Order (Ex. A) and Third Amended Discovery Order (Ex. B). 1




 1
    Apple’s position: Apple’s damages expert, Chris Bakewell, is scheduled to testify in two
 matters set for trial on August 17, 2020 (Gree v. Supercell Oy, 19-cv-70, 71 (E.D. Tex.) and
 Chanbond v. Atlantic Broadband Group, No. 15-842, (D. Del.). Apple currently anticipates that
 Mr. Bakewell’s testimony in Gree will be the week of August 17 and in Chanbond the week of
 August 24. The Defendant in Gree is seeking to move the trial date, and a hearing on that
 motion is set for May 8, 2020 (Dkt. 165). Apple will update the Court regarding Mr. Bakewell’s
 status after that hearing. VirnetX’s position: Experts are often scheduled for multiple trials in a
 given time period and can accommodate multiple trials during a given week. For example, the
 case set for the week of the 17th is a case in the EDTX which would allow the witness to easily
 drive between the cases to provide testimony. Whether or not these trials are moved, VirnetX
 respectfully requests that the parties work with the Court’s schedule in August to maintain the
 trial date to resolve a matter that has been ongoing for a decade.
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 2 of 12 PageID #: 57746




 Dated: May 5, 2020                               Respectfully submitted,

 /s/     Jason D. Cassady (with permission)       /s/ Leslie M. Schmidt
 Bradley W. Caldwell                              Gregory S. Arovas
 Texas State Bar No. 24040630                     greg.arovas@kirkland.com
 E-mail: bcaldwell@caldwellcc.com                 Robert A. Appleby
 Jason D. Cassady                                 robert.appleby@kirkland.com
                                                  Jeanne M. Heffernan
 Texas State Bar No. 24045625                     jeanne.heffernan@kirkland.com
 E-mail: jcassady@caldwellcc.com                  Joseph A. Loy
 John Austin Curry                                joseph.loy@kirkland.com
 Texas State Bar No. 24059636                     Leslie M. Schmidt
 E-mail: acurry@caldwellcc.com                    Leslie.schmidt@kirkland.com
 Daniel R. Pearson                                KIRKLAND & ELLIS LLP
 Texas State Bar No. 24070398                     601 Lexington Avenue
 Email: dpearson@caldwellcc.com                   New York, New York 10022
                                                  Telephone: (212) 446-4800
 Hamad M. Hamad                                   Facsimile: (212) 446-4900
 Texas State Bar No. 24061268
 E-mail: hhamad@caldwellcc.com                    Michael E. Jones, Lead Attorney
 CALDWELL CASSADY CURRY P.C.                      Texas Bar No. 10969400
 1717 McKinney Ave., Suite 700                    mikejones@potterminton.com
 Dallas, Texas 75202                              POTTER MINTON
 Telephone: (214) 810-4705                        A Professional Corporation
 Telecopier: (214) 481-1757                       110 N. College Avenue, Suite 500
                                                  Tyler, Texas 75702
 Robert M. Parker                                 Telephone: (903) 597-8311
 Texas State Bar No. 15498000                     Facsimile: (903) 593-0846
 Email: rmparker@pbatyler.com
 R. Christopher Bunt                              ATTORNEYS FOR APPLE INC.
 Texas State Bar No. 00787165
 Email: rcbunt@pbatyler.com
 Charles Ainsworth
 Texas State Bar No. 00783521
 Email: charley@pbatyler.com
 PARKER, BUNT & AINSWORTH, P.C.
 100 East Ferguson, Suite 1114
 Tyler, Texas 75702
 Telephone: (903) 531-3535
 Telecopier: (903) 533-9687
 ATTORNEYS FOR PLAINTIFF
 VIRNETX INC.


 /s/ Andy Tindel (with permission)
 Andy Tindel
 State Bar No. 20054500

                                              2
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 3 of 12 PageID #: 57747



 E-mail: atindel@andytindel.com
 MANN, TINDEL & THOMPSON -
 ATTORNEYS AT LAW
 112 E. Line, Ste. 304
 Tyler, TX 75702
 Telephone: (903) 596-0900
 Facsimile: (903) 596-0909

 Of Counsel:

 Donald Urrbazo (Pro Hac Vice)
 California State Bar No. 489509
 Email: donaldu@ulawpc.com
 URRABAZO LAW, P.C.
 2029 Century Park East, Suite 1370
 Los Angeles, CA 90067
 Telephone: (310) 388-9099
 Facsimile: (310) 388-9088

 ATTORNEYS FOR PLAINTIFF
 LEIDOS, INC.




                                       3
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 4 of 12 PageID #: 57748



                                CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system pursuant

 to Local Rule CV-5(a)(3) on this the 5th day of May, 2020.


                                                    /s/ Leslie M. Schmidt




                                                4
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 5 of 12 PageID #: 57749




                             EXHIBIT A
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 6 of 12 PageID #: 57750



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


 VIRNETX INC. AND                                    §
 LEIDOS, INC.                                        §
                                                     §        Civil Action No. 6:12-cv-855-RWS
                                                     §
         Plaintiffs,                                 §
                                                     §
 v.                                                  §
                                                     §
 APPLE INC.                                          §
                                                     §        JURY TRIAL DEMANDED
         Defendant.                                  §


                       TWELFTH AMENDED DOCKET CONTROL ORDER

         It is hereby ORDERED that the following schedule of deadlines is amended and is in

 effect until further order of this Court:

 Event                                                              Date

 Parties to File Motion to Seal Trial Exhibits, if they             3 DAYS after conclusion of Trial
 wish to seal any highly confidential exhibits.

 9:00 a.m. JURY TRIAL as reached at the United August 17, 2020
 States District Court, 211 W. Ferguson, 3rd Floor,
 Tyler, Texas.

 Court designated date – not flexible without good cause - Motion
 Required
 9:00 a.m. JURY SELECTION at the United States                      August 17, 2020
 District Court, 211 W. Ferguson, 3rd Floor, Tyler,
 Texas.

 Court designated date – not flexible without good cause - Motion
 Required
 10:00 a.m. PRETRIAL CONFERENCE at the                              At the Court’s convenience
 United States District Court, Texarkana, Texas.

 Court designated date – not flexible without good cause - Motion
 Required



                                                         2
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 7 of 12 PageID #: 57751



 Event                                                      Date

 Parties to file estimates of the amount of time they       July 14, 2020
 request at jury selection and trial for (1) voir dire,
 (2) opening statements, (3) direct and cross
 examinations, and (4) closing arguments.
 Objections to Rebuttal Deposition Testimony due            July 29, 2020

 Exhibit List Objections due.                               July 24, 2020

 Rebuttal Designations and Objections to Deposition         July 27, 2020
 Testimony due. Cross examination line and page
 numbers to be included. In video depositions, each
 party is responsible for preparation of the final edited
 video in accordance with their parties’ designations and
 the Court’s rulings on objections.
 Responses to Motions in Limine, including Daubert          July 23, 2020
 motions, due.
 Parties Exchange Stickered Copies of Trial Exhibits        July 20, 2020

 Parties to file joint proposed Juror Questionnaires        July 15, 2020

 Motions in Limine, including Daubert motions 2, due.       July 16, 2020
 The parties are directed to confer and advise the Court
 on or before 3:00 o’clock p.m. the day before the pre-
 trial conference which paragraphs are agreed to and
 those that need to be addressed at the pretrial
 conference.
 Pretrial Disclosures due. Exhibit Lists and Video and      July 15, 2020
 Stenographic
 Deposition Designation due. Each party who proposes
 to offer deposition testimony shall file a disclosure
 identifying the line and page numbers to be offered.
 Joint Pretrial Order, Joint Proposed Jury                  July 9, 2020
 Instructions with citation to authority and Form of
 the Verdict for jury trials due. Proposed Findings of
 Fact and Conclusions of Law with citation to authority
 for issues tried to the bench.

 2
         VirnetX’s position: Various estoppel, preclusion, and waiver doctrines prevent Apple’s
 ability to re-urge Daubert motions as Apple already has (or, could have) appealed the prior
 rulings Apple has no objections left to preserve. Apple’s position: Apple seeks to submit
 Daubert motions to preserve its objections to Mr. Weinstein’s and Dr. Jones’s testimony,
 consistent with the April 2018 trial in this case, see Dkt. 546, and reserves the right to submit
 Daubert motions on issues arising from the remand in the -855 action.

                                                  3
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 8 of 12 PageID #: 57752



 Event                                                       Date


 Witness Lists Due

 Notice of Request for Daily Transcript or Real Time
 Reporting of Court Proceedings due. If a daily
 transcript or real time reporting of court proceedings is
 requested for trial or hearings, the party or parties
 making said request shall file a notice with the Court
 and email the Court Reporter, Shea Sloan, at
 shea_sloan@txed.uscourts.gov.
 Close of Expert Discovery                                   June 30, 2020

 Supplemental Expert Reports (Party without                  June 19, 2020
 burden)
 Supplemental Expert Reports (Party with burden)             June 5, 2020

 Close of Fact Discovery                                     May 28, 2020




                                                   4
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 9 of 12 PageID #: 57753




                             EXHIBIT B




                                       5
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 10 of 12 PageID #: 57754



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


                                                 §
  VIRNETX, INC. AND LEIDOS, INC.,                §
                  Plaintiffs,                    §
                                                 § Civil Action No. 6:12-cv-00855-RWS
  v.
                                                 §
  APPLE INC.,                                    § JURY TRIAL DEMANDED
                                                 §
                         Defendant.              §
                                                 §
                                                 §
                                                 §


             ADDENDUM TO THE SECOND AMENDED DISCOVERY ORDER

        After review of the pleaded claims and defenses in this action and in furtherance of the
  management of the Court’s docket under Fed. R. Civ. P. 16, the Court enters the following
  addendum to the Second Amended Discovery Order for the trial scheduled on August 17, 2020
  (“Remand Damages Trial”):

       1. Discovery Limitations. 3 Discovery is limited in this Remand Damages Trial to the
          disclosures described in Paragraphs 1 - 3 of the Second Amended Discovery Order
          together with discovery responses already served in this case and the following:

             a. From VirnetX, to the extent this information is available after a reasonable search:

                     i. Updated royalty receipts from Mitel, NEC, Avaya, Aastra, and Siemens

                     ii. Any licenses or standstill agreements VirnetX has entered related to U.S.
                         Patent Nos. 6,502,135 and 7,490,151 (“the Patents-in-Suit”) and
                         documents related to VirnetX’s efforts to license or assert the Patents-in-
                         Suit from January 2015 forward.

                    iii. VirnetX’s sales of Gabriel (customers, revenues, and units) and VirnetX’s
                         relationship with Public Intelligence Technology Associates KK, Asgard,
                         TITAN Commerce, Above Par, and IP Dream’s regarding Gabriel.

  3
    This discovery phase (both fact and expert) will be limited and focused on developments after
  January 2015 related to issues arising from the retrial of the -855 action regarding VPN On
  Demand alone, and will not be a vehicle to re-do prior fact or expert depositions on material that
  was or could have been covered. Moreover, to the extent any party serves a supplemental expert
  report(s), that expert’s prior report and testimony will remain part of this case and will be viable
  material for examination at trial.

                                                   6
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 11 of 12 PageID #: 57755



                       iv. Documents related to the allegations in Neal Hurwitz v. VirnetX Holding
                           Corp., No. 2019-0963 (Del. Ch.) and the dismissal of that matter.

                       v. VirnetX’s infringement contentions against Avaya and Siemens.

             b. From Apple, to the extent this information is available after a reasonable search: 4

                        i. Unit sales, revenue, and costs information for the Accused Products from
                           Q2 FY 2020

                       ii. Public-facing marketing materials for Apple products released since April
                           2018

                       iii. Marketing presentations similar to Exhibits 7-9 to Jeremy Butcher’s
                            March 14, 2012 Deposition from January 2015 forward.

                       iv. Apple licenses related to technology comparable to the Patents-in-Suit
                           from January 2015 forward

                       v. MRA surveys related to the accused products from April 2018 forward



             c. From third parties, to the extent this information is available after a reasonable
                search:

                        i. Royalty and product information (including reasons why there were no
                           royalty payments, if true) from Mitel, NEC, Avaya, Aastra, and Siemens

                       ii. Depositions of the corporate representatives of one or more of Mitel,
                           NEC, Avaya, Aastra, and/or Siemens on the same topics not to exceed
                           eight (8) hours per side.

             d. Depositions of Experts

                 (1)       Technical Experts: Each side may depose the other side’s technical
                           expert (should that expert serve a supplemental report) for a total of five
                           (5) hours.

                 (2)       Damages: Each side may depose the opposing side’s damages expert
                           (should that expert serve a supplemental report 5) for no more than five (5)

  4
    VirnetX’s Position: In light of the other fact discovery Apple intends to provide, VirnetX is re-
  urging its motion to compel at Dkt. 194, seeking a limited set of documents related to Apple’s
  communications with enterprise customers and mobile device management providers about
  Apple’s VPN On-Demand feature. This discovery is highly relevant to use of the accused
  feature. Apple’s Position: As Apple previously explained, the discovery VirnetX sought in its
  motion to compel is exceptionally overbroad and burdensome, Dkt. 198, but Apple is continuing
  to work with VirnetX to avoid the need for the Court to resolve this issue.

                                                    7
Case 6:12-cv-00855-RWS Document 847 Filed 05/05/20 Page 12 of 12 PageID #: 57756



                        hours per expert, and may depose the opposite side’s survey expert
                        (should that expert serve a supplemental report) for no more than five (5)
                        hours per expert. 6




  5
    No deposition is required for supplemental expert reports that only update calculations to
  include new sales data or to update exhibits consistent with the supplemental expert reports
  served prior to the -855 trial in April 2018. VirnetX’s position is that no new damages models
  should be added to an expert report and accordingly that new depositions of the experts should
  not otherwise be necessary. Should experts add new models VirnetX reserves the right to object
  to those models and take the deposition of the expert regarding those models. Apple’s position is
  that experts should be permitted to supplement their reports consistent with what is outlined in
  this discovery order.
  6
    The parties are submitting this proposal for the purposes of compromise and to avoid burdening
  the Court, and expressly preserve the right to object to the admission of discovery and expert
  disclosures obtained through this additional discovery period at trial.

                                                 8
